DETAILED ACTION
This communication is in responsive to Application 17/185011 filed on 2/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-11 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 2/25/2021 and 12/17/2021 comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fukuhara et al. (hereinafter Fukuhara) US 2019/0286843 A1. 
Regarding Claim 1, Fukuhara teaches an on-board device comprising a processor configured to operate (Fig. 1 on vehicle device 4.) as: 
an acquisition unit configured to acquire data from a sensor mounted on a vehicle (¶0027 & Fig. 1; on-vehicle device 4 is an information processing device installed in each of the cars 2, and configured as an on-vehicle information collection device “acquisition unit” having the function of collecting various kinds of data from each of the cars 2 that implies a “sensor mounted on a vehicle.” The on-vehicle device 4 transmits collected data 18 to the data delivery control device 10 through the telecommunication lines 16. The on-vehicle device 4, is provided with a touch panel display 5, which is an example of a user interface, and is installed in each of the cars 2 so that a user U (for example, the owner of one of the cars 2) can operate it). 
a human-machine-interface (HMI) unit configured to perform a process for exerting a human-machine-interface (HMI) function (¶0028-¶0029 & Fig. 1; Each of the demander terminal 12 “HMI” is a communication terminal by which a demander who may use data included in the collected data 18 for various purposes receives the delivery of the data through the telecommunication lines 16. The demander terminal 12 may be a common computer (i.e., a PC) comprising a user input device (e.g., a keyboard or a touch panel display), a display device, and a communication unit which can be communicably connected to the telecommunication lines 16. The demander may be a corporate company or an organization which provides services related to cars 2, 
and a data management unit configured to make determination on a category of the data delivered from the acquisition unit (¶0027-¶0029 & ¶0074-¶0075 & Figs. 1 & 3 & 5; All kind of car data is collected, see ¶0074-¶0075. However, only data that concerns the car e.g. trouble code indications, history of lighting etc. are automatically collected and sent to delivery control device 10 “first category,” see ¶0074-¶0075. Also personal data “second category” is collected but not automatically sent where a user’s permission is needed, see Fig. 6 & ¶0080-¶0092. Moreover, the on-vehicle device 4 “acquisition unit” transmits collected data 18 to the data delivery control device 10 “data management unit” through the telecommunication lines 16. The data delivery control device 10 receives the collected data 18 transmitted from each on-vehicle device 4 via telecommunication lines 16, and manages the collected data 18. In addition, the data delivery control device 10 extracts demand-matched data 19 “category of the data” that matches with the demander demand from the collected data 18, and delivers the demand-matched data 19 to the demander terminal 12 through the telecommunication lines 16. Note that the data delivery control device 10 receives the collected data 18 from the on-vehicle device 4 (step S4, and Yes), the user data management unit 50 accumulates the collected data 18 into the data storage, and records information concerning the collected data 18 into the user management database 59 to manage the collected data 18 (step S9)), 
and deliver, to the HMI unit, data in a first category that does not contain data that is not desired to be delivered to the HMI unit (see above. Also see Figs. 5-
wherein the HMI unit is configured to perform the process for exerting the HMI function based on the data delivered from the data management unit (see above. Also see Figs. 5-6 & ¶0077-¶0089; the provision permission/non-permission acquisition unit 56 inquires of the user U whether he or she permits or not to provide the demand-matched data 19 to the demander “HMI” (step S12). More specifically, the provision permission/non-permission acquisition unit 56 generates the inquiry message 70 and transmits it to the on-vehicle device 4. When the provision permission/non-permission acquisition unit 56 generates the inquiry message 70, it obtains information concerning the demander, the content of the data to be provided to the demander, and the reward to be paid by the demander for the provision of the data by referring to the demand value management database 60, and includes the obtained information in the inquiry message 70)).


and deliver, to the HMI unit, the data in the first category out of the data stored in the storage unit (All kind of car data is collected, see ¶0074-¶0075. However, only data that concerns the car e.g. trouble code indications, history of lighting etc. are automatically collected and sent to delivery control device 10 “first category,” see ¶0074-¶0075. Also personal data “second category” is collected but not automatically sent where a user’s permission is needed which inherently means forbid to deliver, see Fig. 6 & ¶0080-¶0092).

Regarding Claim 5, Fukuhara further teaches the on-board device according to claim 1, wherein the data management unit is configured not to deliver, to the HMI unit, data containing privacy information as data in a category different from the first category (All kind of car data is collected, see ¶0074-¶0075. However, only data that concerns the car e.g. trouble code indications, history of lighting etc. are automatically collected 

Regarding Claim 6, Fukuhara further teaches the on-board device according to claim 1, wherein the data management unit is configured not to deliver, to the HMI unit, image data obtained by shooting surroundings of the vehicle by an image shooting unit as data in a category different from the first category (All kind of car data is collected, 

Regarding Claim 7, Fukuhara further teaches the on-board device according to claim 1, wherein the data management unit is forbidden to deliver, to the HMI unit, data 

Regarding Claim 8, Fukuhara further teaches the on-board device according to claim 1, wherein the data management unit is forbidden to deliver, to the HMI unit, image data obtained by shooting surroundings of the vehicle by an image shooting unit as data in a category different from the first category (All kind of car data is collected, see ¶0074-¶0075. However, only data that concerns the car e.g. trouble code indications, history of lighting etc. are automatically collected and sent to delivery control device 10 “first category,” see ¶0074-¶0075. Also personal data “second category” is collected but not automatically sent where a user’s permission is needed which inherently means forbid to deliver, see Fig. 6 & ¶0080-¶0092).

Regarding Claim 9, Fukuhara further teaches the on-board device according to claim 1, wherein the HMI unit is configured to output information based on the data delivered from the data management unit (¶0075 & Fig. 5; the collected data 18 contains information concerning the car 2 (trouble code indications, the history of lighting up of warning lights, vehicle conditions, etc.), and such information is automatically collected, sent to, and accumulated in, the data delivery control device 10. 

Claim 10 is substantially similar to claim 1, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara in view of Ohmert US 2018/0137692 A1. 

Regarding Claim 3, Fukuhara further teaches the on-board device according to claim 2, However, Fukuhara does not expressly teach wherein the data management unit is configured to compress the data in the second category and transmit the data in the second category which is compressed to the server.
Ohmert teaches Fig. 6 & ¶0021, ¶0036-¶0053; Vehicle signal information from the vehicle computing device may be received over the communication connected. The vehicle signal information may be processed to create a vehicle operational result. A command may be sent to the vehicle computing device. The command may comprise an instruction to change operation of the vehicle based upon the vehicle operational result (e.g., change a vehicle climate control temperature, change an autonomous driving parameter such as a braking distance, etc.). Because vehicles may have limited computing resources and a computing environment that may not be the best for high-precision processing (e.g., inclement weather, vibrations, etc.), the vehicle can offload vehicle signal data (e.g., a stream of data from a CAN bus) to the program for remote processing using resource of the computing device (e.g., a mobile device).
wherein the data management unit is configured to compress the data in the second category and transmit the data in the second category which is compressed to the server (Fig. 6 & ¶0027, ¶0038-¶0039; the vehicle signal information is filtered to create filtered data according to specific thresholds and then may be compressed to create compressed data that is sent to a remote computing device. Note that there are filtered data “different categories” and different sets of data that are being sent).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ohmert into the system of Fukuhara in order to facilitate communication between a program and a vehicle computing device of a vehicle (abstract). Utilizing such teachings enable the system to create encrypted data based on the compressed data to be sent over the internet for security (¶0027). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara in view of Poghosyan et al. (hereinafter Poghosyan) US 2020/0183769 A1. 

Regarding Claim 4, Fukuhara further teaches the on-board device according to claim 1, Fukuhara teaches implies different OS for each components as illustrated in claim 1 mapping above and Figs. 1-5 where each component includes executable codes to perform specific functions. However, Fukuhara does not expressly teach wherein: the acquisition unit is implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment; the HMI unit is in the IVI virtual environment; and the data management unit is implemented by a third OS configured to operate in the IVI virtual environment.
Using of different OS in a virtual environment is obvious and known in the art. However, Examiner still cites a prior art to enforce such teachings. 
Poghosyan teaches the bolded limitations “the acquisition unit is implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment; the HMI unit is implemented by a second OS configured to operate in the IVI virtual environment; and the data management unit is implemented by a third OS configured to operate in the IVI virtual environment” (¶0045; The advent of virtual machines and virtual environments has alleviated many of the difficulties and challenges associated with traditional general-purpose computing. Machine and operating-system dependencies can be significantly reduced or entirely eliminated by packaging applications and operating systems together as virtual machines and virtual appliances that execute within virtual environments provided by virtualization layers running on many different types of computer hardware).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Poghosyan in to the system of Fukuhara in order to alleviate many difficulties and challenges associated with traditional computing systems (¶0045). Utilizing such teachings enable the system to significantly reduce or entirely eliminate machine and OS dependencies by packaging application and OS together as VM and appliances that execute with virtual environments that runs on many different systems. Id. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455